Citation Nr: 0316222	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  98-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.   
 
2.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected cold 
weather injury of the feet and bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1972 to November 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and April 1999 RO 
rating decisions.  The September 1998 RO decision determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back disability.  
The April 1999 RO decision denied service connection for a 
psychiatric disorder, claimed as secondary to service-
connected cold weather injury of the feet and bilateral pes 
planus.  The veteran requested a hearing but later withdrew 
such request.  


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
February 1975, and the veteran did not appeal.  Evidence 
submitted since then includes some evidence which is not 
cumulative or redundant, and which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

2.  The veteran's depression is due in part to his service-
connected disability of the feet.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for a back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).  

2.  Depression is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1972 
to November 1973.  His service medical records do not refer 
to a psychiatric disorder.  The July 1972 objective entrance 
examination included a notation that he had pes planus.  A 
July 1972 treatment entry noted that the veteran complained 
of a history of radiating pains from the low back to both 
legs after strenuous physical activity.  He reported a 
history of low back pain with pain down his right leg.  He 
also indicated that he had bilateral ankle swelling.  The 
impression was low back pain secondary to strain and 
bilateral foot strain.  X-rays of the low back and feet were 
negative.  A January 1973 entry noted that the veteran 
suffered a cold injury to both feet with all toes blanched 
and no necrosis.  A later January 1973 entry included a 
notation of improved, no problem.  A February 1973 entry 
reported that the veteran complained of a backache.  He 
related that he fell and suffered a possible fracture.  The 
impression was a muscular contusion.  He was seen in and 
after July 1973 for gastrointestinal symptoms and a possible 
ulcer.  The November 1973 objective separation examination 
included notations that the veteran's lower extremities, 
spine and other musculoskeletal system, and psychiatric 
evaluation were normal.  He was given a hardship discharge 
from service in November 1973.

In May 1974, the veteran filed claims for service connection, 
including claims for a back disability, a cold weather injury 
of the feet, and for foot trouble.  

The veteran underwent a VA general medical examination in 
January 1975.  It was noted, as to history, that the claims 
folder included lumbosacral spine films dated in July 1972, 
which were reported as negative, with a diagnosis of low back 
strain and bilateral foot strain.  It was also reported that 
there was a notation of a cold injury to both feet with the 
toes blanched and no necrosis in January 1973, with a 
notation that they were improved later in January 1973.  The 
examiner stated that there was also a notation that the 
veteran fell and hurt his back in February 1973.  The veteran 
reported that on the day of the cold injury, his feet were 
white and stiff and that the chill factor was 60 degrees 
below 0, and the fort was closed down.  He stated that he was 
not hospitalized, but that he was kept in the dispensary for 
a day and given medication.  The veteran noted that his feet 
were swollen and painful during basic training.  He indicated 
that he was never hospitalized for his back, but that it was 
X-rayed.  The veteran reported that the low back pain was in 
the region of the short ribs, posteriorly.  He stated that 
his feet were okay during warm weather, but that during cold 
weather, they would feel like he was walking on a block of 
ice.  The veteran reported that his toes would turn white 
when he came in from work in cold weather, but that they 
would regain their pink color.  He indicated that he had 
cramps in the right foot, but that it did not swell.  The 
impression included remote back injury, intermittently 
symptomatic with no specific findings on physical 
examination; cold weather injury to feet, symptomatic in cold 
weather with minimal local changes noted; gastritis with 
service records suggestive of remote duodenal ulcer, not 
active by X-ray; foot trouble, pes planus, second degree, 
symptomatic; and alleged drinking problem.  

The veteran also underwent a VA psychiatric examination in 
January 1975.  He reported that he had an ulcerated stomach 
which was caused by nerves.  The veteran related that he and 
his wife separated when he entered service, they were 
divorced when he was in service, and he got custody of one 
child and she got custody of another child.  He reported he 
was given a hardship discharge from service.  He stated that 
he had a child that he didn't get to see because she was with 
his ex-wife and that the situation worried him considerably.  
He noted that his life was sort of in shambles.  The veteran 
indicated that he had not had any kind of psychiatric 
treatment in the service and that he had not seen any private 
psychiatrist.  It was noted that he described depression and 
periods of suicidal thinking.  The diagnosis was depressive 
reaction.  

In February 1975, the RO granted service connection for cold 
weather injury to both feet (rated 0 percent), bilateral pes 
planus (rated 10 percent), hemorrhoids (rated 0 percent), and 
hearing loss (rated 0 percent).  Service connection was 
denied for a back disability; it was noted that a back 
disability was not found on the last examination; and the 
veteran did not appeal.  Service connection was additionally 
denied for depressive reaction.  

The veteran underwent a VA podiatry examination in January 
1976.  The diagnosis was second-degree pes planus.  

Private treatment records dated from January 1981 to August 
1988 show that the veteran was treated for disorders 
including back complaints.  An August 1982 treatment entry 
noted that the veteran complained of pain in his back right 
of the midline.   Low back X-rays in June 1984 noted a 
transitional vertebra of the last lumbar vertebra, consistent 
with a congenital variant.

VA treatment records dated from June 1988 to April 1997 
indicate that the veteran was treated for multiple disorders 
including a psychiatric disorder, foot problems, and back 
problems.  A May 1994 treatment entry noted that the veteran 
was seen for low back pain and pain in the right leg for the 
previous two weeks.  He reported that he had a back problem 
for the previous twenty years.  The impression included 
lumbosacral spine pain with radicular pain in the right leg.  
A May 1994 hospital discharge summary noted that the veteran 
came in complaining of low back pain for approximately twenty 
years, but that over the past six months he had suffered four 
attacks.  The primary diagnosis was lower back pain.  As to 
comorbidities and complications, it was noted that the 
veteran had disorders including major depression with 
anxiety.  

An April 1997 treatment entry noted that the veteran 
complained of pain in both feet and lower extremity pain 
since stress fractures he suffered ten years earlier.  The 
impression was bilateral feet and lower extremity pain.  An 
April 1997 consultation report noted that the veteran had a 
diagnosis of major depression and anxious mood in 1994.  He 
said that since service he had chronic lower extremity pain.  
He stated that the pain was a major stressor in his life and 
that it had affected his work.  It was also noted that he had 
a history of back pain.  The impression was anxiety disorder, 
not otherwise specified (panic symptoms and post-traumatic 
stress disorder (PTSD) symptoms); myocardial infarction; and 
peptic ulcer disease.  An April 1997 VA hospital discharge 
summary noted a principle diagnosis of anxiety disorder.  

The veteran underwent a VA general medical examination in May 
1997.  He reported that he had compound stress fractures in 
both feet.  The veteran also stated that he had leg problems.  
It was noted that he brought in a medical record discharge 
instruction sheet from an admission to a VA Medical Center in 
April 1997 with diagnoses of anxiety disorder with panic 
symptoms as well as abnormal persantine thallium stress test.  
The examiner related diagnoses which included anxiety 
disorder with panic symptoms, history of abnormal persantine 
thallium stress test but normal cardiac catheterization, and 
hiatal hernia.  

The veteran also underwent a VA psychiatric examination in 
May 1997.  It was noted that he had a discharge paper from a 
VA admission dated in April 1997 which related a diagnosis of 
anxiety reaction with panic symptoms.  He stated that he was 
still seeing physicians for mental anxiety.  The veteran 
indicated that he had anxiety and he referred to stress.  The 
diagnosis was generalized anxiety disorder with depressive 
features and marked hypochondriacal preoccupation with his 
illness.  

In June 1998, the veteran submitted his present request to 
reopen his claim for service connection for a back 
disability.  

VA treatment records dated from May 1997 to July 1998 show 
that the veteran was treated for disorders including 
psychiatric disorders and a back disability.  A June 1997 
consultation report noted that the veteran complained of low 
back pain and constant feet and leg pain which were worsened 
with bending, twisting, and standing.  The impression 
included chronic low back pain and right greater than left 
lower extremity pain.  An August 1997 entry related an 
assessment of anxiety, somatization, chronic low back pain, 
and foot pain.  An October 1997 entry noted that the veteran 
had a magnetic resonance imaging (MRI) study in September 
1997 which showed some bulging discs in the L3 to L5 area.  A 
May 1998 entry noted diagnoses including generalized anxiety 
disorder and panic disorder.  A July 1998 entry related an 
assessment of chronic low back pain/myofascial pain syndrome, 
bilateral pes planus, and panic disorder.  

Statements in July and December 1998 from G. E. Hill, M.D., 
relate that the veteran had been his patient since 1981 and 
that he had treated him for back and leg pain.  Dr. Hill 
stated that after reviewing the veteran's military records, 
he felt that his condition could have been affected by the 
injuries he had while in the service.  

In August 1998, the veteran filed a claim for service 
connection for a psychiatric disorder, claimed as secondary 
to his service-connected cold injury of the feet and 
bilateral pes planus.  The veteran reported that while he was 
in basic training in July 1972, he suffered injuries to both 
feet and legs and was diagnosed with stress fractures at that 
time.  He also stated that when he was stationed in Colorado, 
he received injuries to both feet and legs as well as to his 
back.  The veteran noted that in January 1973, the suffered a 
cold weather injury to both his feet and legs during cold 
weather training.  He stated that in February 1973, he fell 
backwards landing on his back and hitting the sharp angle of 
a personnel carrier.  The veteran indicated that he had 
suffered pain in his feet, legs, and back since that time.  
He stated that he believed that the years of pain he had 
endured and continued to live with on a daily basis, both 
adversely and directly affected his nervous system and 
contributed to his current and past stress problems.  

In a December 1998 lay statement, the veteran's wife reported 
that she had known the veteran since 1974.  She stated that 
he had suffered problems with pain and swelling in both feet 
since she had met him.  She indicated that the veteran had 
not been able to sleep well for years because of the pain in 
his feet, legs and back.  The veteran's wife reported that 
she strongly felt that the pain he had directly affected his 
nervous condition.  

VA treatment records dated from September 1998 to March 1999 
show continued treatment.  The veteran underwent a VA cold 
injury examination in March 1999.  The impression was 
residuals of cold injury to the feet.  A March 1999 VA 
podiatry examination related an impression which included 
history of cold weather injury, hard to assess; flat feet, do 
not feel responsible for symptoms; and low back pain possible 
lower extremity connection.  

An April 1999 RO decision granted an increased rating for 
service-connected residuals of cold weather injury to the 
feet, with a 10 percent rating for the right foot and a 10 
percent rating for the left foot.

VA treatment records dated from June 1999 to May 2000 refer 
to continued treatment.  A June 1999 entry noted that the 
veteran had chronic low back pain secondary to degenerative 
joint disease.  

In a May 2000 statement, the veteran reported that he knew 
that his depression, anxiety, and panic attacks he 
experienced were a direct result of his condition of his 
feet.  He stated that the pain he experienced often brought 
on panic attacks and that the depression and anxiety he 
experienced were a direct result of being unable to work and 
support his dependents because of his feet and legs.  

A November 2000 psychiatric report from A. A. Shah, M.D., 
noted that the veteran reported that he was told to see a 
psychiatrist regarding his depression and panic attacks.  The 
veteran reported that he had PTSD due to a cold weather 
injury that he received while he was in the Army.  He stated 
that he had stress fractures of the lower extremities when he 
got cold and had to keep marching.  The veteran indicated 
that he was in constant pain and that his feet, legs, and 
back hurt all the time.  He reported that he could not help 
but feel depressed.  He indicated that when he had panic 
attacks, his left arm would draw up and his right arm would 
tingle.  The veteran reported that he would also feet sort of 
sick.  It was noted that the veteran described symptoms to 
include difficulty falling asleep and staying asleep, 
decreased appetite, loss of energy, mood swings, decreased 
ability to tolerate stress, social isolation, loss of 
interest, hopelessness, helplessness, worthlessness, boredom, 
lack of patience, difficulty concentrating, difficulty 
remembering, nervousness, panic attacks, nausea, and numbness 
and tingling in his hands.  The veteran denied 
hallucinations, delusions, paranoia, and suicidal ideations.  
The diagnoses were panic disorder with agoraphobia, 
generalized anxiety disorder, dysthymic disorder, and PTSD by 
history.  Dr. Shah commented that he had reviewed all of the 
veteran's VA records and that it clearly appeared that the 
veteran's symptoms (depression, anxiety, panic) all started 
after the cold injury in 1972.  Dr. Shah stated that the 
veteran currently had severe anxiety, depressive symptoms, 
occasional panic, and some symptoms of PTSD, which seemed 
secondarily connected to his cold injury and inability to 
work thereafter.  

VA treatment records dated from July 2000 to June 2001 show 
that the veteran continued to receive treatment for several 
disorders, including his back disability and psychiatric 
problems.  A January 2001 entry related diagnoses including 
general anxiety disorder; panic disorder; major depressive 
disorder, single episode; alcohol dependence; and chronic low 
back pain and chronic foot pain.  

The veteran underwent a VA psychiatric examination in 
November 2001.  It was noted that his claims file was 
reviewed prior to the examination.  The veteran reported that 
there were a lot of things that he would like to do that he 
was not able to do because of pain such as hunting or fishing 
and playing with his grandchildren.  He stated that his cold 
weather injury was causing a lot of pain.  The veteran also 
attributed his problems to his flat feet, bulging disc, and 
shoulder pain.  The veteran reported that his appetite was 
good and that his sleep was not good.  He indicated that he 
had difficulty falling asleep and that he would awaken during 
the night which he attributed to pain.  The veteran reported 
that he thought that sometimes he was very depressed and that 
at other times, it was mild.  He indicated that he tended to 
dwell on his inability to work.  The veteran reported that he 
had a panic attack approximately every three months.  The 
impression was major depressive disorder, single episode, and 
panic disorder without agoraphobia.  The examiner commented 
that he knew of no evidence linking the veteran's panic 
disorder to any of his physical symptoms.  The examiner 
remarked that it was difficult to ascertain the cause of the 
veteran's depression.  The examiner noted that the veteran 
stated that he did not know why he first experienced 
depression in 1973.  It was reported that others had opined 
that there was a relationship between the veteran's cold 
weather injury and his depression.  The examiner indicated 
that there did seem to be a link to the veteran's composite 
of physical problems and his depression, but that he did not 
know how to assign it to any particular problem.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, and supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to reopen his claim for service connection for a back 
disability, and to substantiate his claim for secondary 
service connection for a psychiatric disorder.  As to these 
issues, there has been adequate development of the evidence.  
The notice and duty to assist provisions of the law are 
satisfied as to these issues.  38 U.S.C.A. §§ 5103, 5103A: 38 
C.F.R. § 3.159.  

A.  New and Material Evidence to Reopen a Claim for 
Service Connection for a Back Disability

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2002).]  

The veteran did not appeal the February 1975 RO decision 
which denied service connection for a back disability, and 
that decision became final.  The evidence of record at the 
time of the February 1975 RO decision included the veteran's 
service medical records from his July 1972 to November 1973 
active duty.  The service medical records included a July 
1982 treatment entry which related an impression of low back 
pain secondary to strain.  A February 1973 entry noted that 
the veteran complained of a backache and noted an impression 
of a muscular contusion.  A January 1975 VA examination noted 
a history of a remote back injury, with no specific findings 
on physical examination.  That is, the VA examination did not 
identify a current back disorder, and the February 1975 RO 
decision denied service connection on the basis that a 
current back disorder was not shown.

The evidence received since the February 1975 RO decision 
includes post-service VA and private treatment records which 
note a variously diagnosed low back disorder.   Statements in 
July and December 1998 from Dr. Hill relate that, after 
reviewing the military records, he felt that the veteran's 
back condition could have been affected by the injuries he 
had in service.  

The evidence received since the unappealed February 1975 
decision includes evidence of a current back disorder and 
raises a significant question of a possible relationship 
between the disorder and the veteran's period of service.  
The Board finds that the evidence received since the February 
1975 RO decision includes some evidence which is new, since 
it not cumulative or redundant, and some of such new evidence 
is also material, since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the February 1975 RO decision, and thus the 
claim for service connection for a back disability is 
reopened.  This does not mean service connection for a back 
disability is granted.  Rather, additional development of 
evidence will be undertaken (see the below remand) before the 
issue of service connection for a back disability is 
addressed on a de novo basis.  Manio, supra.  

B.  Service connection for a Psychiatric Disorder, 
as Secondary to Service-Connected Disability of the Feet

Direct service connection for a psychiatric disorder was 
previously denied by a final RO decision.  But the current 
claim is a new claim based on secondary service connection 
for a psychiatric disorder (claimed as secondary to service-
connected disability of the feet); as a new claim is 
involved, principles of finality do not apply.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  When there is such aggravation of a non-service-
connected disability, which is proximately due to or the 
result of a service-connected condition, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran is service-connected for disabilities of the feet 
(residuals of cold weather injury and pes planus).  A 
psychiatric disorder is not shown during his active duty from 
July 1972 to November 1973.  A January 1975 VA psychiatric 
examination, over a year after the veteran's separation from 
service, found diagnosis of depressive reaction.  Subsequent 
VA and private treatment records show that the veteran was 
treated for variously diagnosed psychiatric problems, 
including depression.  A November 2000 statement from Dr. 
Shah is to the effect that the veteran's psychiatric problems 
were at least in part secondary to his service-connected cold 
weather injury of the feet.  The November 2001 VA psychiatric 
examiner commented that he knew of no evidence linking the 
veteran's panic disorder to any of his physical symptoms; 
that it was difficult to ascertain the cause of the veteran's 
depression; that others had opined that there was a 
relationship between the veteran's cold weather injury and 
his depression; and that there did seem to be a link between 
the veteran's composite of physical problems and his 
depression, but that he did not know how to assign it to any 
particular problem.  Viewed in a light most favorably to the 
veteran, the VA examiner's comments may be interpreted as 
stating that service-connected disability of the feet is 
partly responsible for his depression (and that other 
ailments are also partly responsible for the depression).  
Considering Allen (secondary service connection by way of 
aggravation), there is medical evidence in the present case 
that service-connected disability of the feet is a cause of 
some of the veteran's current depression.

Giving the veteran the benefit of the doubt, 38 U.S.C.A. 
§ 5107(b), the Board finds that his current depression is 
proximately due to or the result of service-connected 
disability of the feet.  Accordingly, secondary service 
connection for depression is warranted.  


ORDER

The claim for service connection for a back disability is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  

Secondary service connection for depression is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a back disorder has been reopened 
by new and material evidence, the claim must be reviewed on a 
de novo basis.  Manio, supra.

As to the merits of the reopened claim for service connection 
for a back disability, there is a further VA duty to assist 
the veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Under the circumstances of the case, this 
includes obtaining additional medical records and providing a 
VA examination with a medical opinion.

Accordingly, this issue is remanded for the following:

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have examined or treated him 
since June 2001 for back problems, and the 
RO should then obtain copies of the 
related medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
back disorder.  The claims folder must be 
provided to and reviewed by the examiner.  
Based on examination findings, historical 
records, and medical principles, the 
examiner should provide a medical opinion, 
with full rationale, as to the etiology 
and approximate date of onset of any 
current back disorder, including any 
relationship with the veteran's period of 
service.  

3. Thereafter, the RO should review, on a 
de novo basis, the merits of the claim for 
service connection for a back disorder.  
If the claim is denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



